 



Exhibit 10(r)
DEFERRED COMPENSATION PLAN
FOR
COMPASS BANCSHARES, INC.
AS AMENDED AND RESTATED
AS OF JANUARY 1, 2005
ARTICLE I
Purpose and Adoption of Plan
     1.1 Adoption: Compass Bancshares, Inc. and the other Employing Companies
adopted and established the Deferred Compensation Plan for Compass Bancshares,
Inc. effective as of February 1, 1996. The Plan is an unfunded deferred
compensation arrangement whose benefits shall be paid solely from the general
assets of the Employing Companies.
     1.2 Purpose: The Plan is designed to permit a select group of management or
highly compensated employees to defer a portion of their Compensation, and/or to
defer amounts credited to their Accounts in the discretion of the Company, until
their death or termination of employment from their Employing Company.
     1.3 Purpose of the 2005 Amendment and Restatement: The primary purpose of
the amendment and restatement of the Plan is to (a) comply fully with
Section 409A of the Code and the Treasury regulations and other guidance with
respect to Post-2004 Deferrals and to preserve the terms of the Plan prior to
this amendment and restatement with respect to the Pre-2005 Deferrals and
(b) allow for the credit of discretionary Company contributions to the Accounts
of Participants. This amendment and restatement shall be effective as of
January 1, 2005, except in the case of the addition of the discretionary Company
contribution feature provided at Section 5.8 hereof, which shall be effective as
of January 1, 2006.
ARTICLE II
Definitions
     For purposes of the Deferred Compensation Plan the following terms shall
have the following meanings unless a different meaning is plainly required by
the context:
     2.1 “Account” shall mean the account or accounts established and maintained
by the Company in its books and records to reflect the interest of a Participant
in the Plan resulting from a Participant’s deferred Compensation plus any
discretionary amounts credited by the Company for the benefit of the Participant
and to record the adjustments thereto arising from hypothetical income, gains,
losses, and any other credits or charges. The Account shall be maintained so
that a Participant’s Pre-2005 Deferrals and Post-2004 Deferrals are separately
accounted for including adjustments thereto arising from hypothetical income,
gains, losses, and any other credits or charges attributable thereto.
     2.2 “Administrative Committee” shall mean the committee referred to in
Section 3.1.

1



--------------------------------------------------------------------------------



 



     2.3 “Basic Compensation” shall mean the monthly rate of an Employee’s base
wages or salary paid by any Employing Company to an Employee, including amounts
contributed by an Employing Company to the Compass Bancshares, Inc. Employee
Stock Ownership Plan as salary deferral contributions pursuant to the Employee’s
exercise of his deferral option made in accordance with Section 401(k) of the
Code, amounts contributed by an Employing Company to the Compass Bancshares,
Inc. Flexible Benefits Plan (“Superflex”) on behalf of the Employee pursuant to
his salary reduction election under such plan and in accordance with Section 125
of the Code, amounts contributed to a qualified parking plan under Section
132(f) of the Code, and any amounts contributed by the Employee on a pre-tax
basis to any other qualified or non-qualified deferred compensation plans of the
Company; but disregarding overtime, Incentive Compensation and such amounts
which are reimbursements to an Employee paid by any Employing Company including,
but not limited to, reimbursement for such items as moving expenses, automobile
expenses, tax preparation expenses, travel and entertainment expenses, and
health and life insurance premiums.
     2.4 “Beneficiary” shall mean any person, estate, trust, or organization
entitled to receive any payment under the Plan upon the death of a Participant.
     2.5 “Board of Directors” shall mean the Board of Directors of the Company
or the Compensation Committee thereof.
     2.6 “Change in Control” for Pre-2005 Deferrals shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”), or
(ii) consummation by the Company of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of the
Company, unless, following such acquisition of beneficial ownership or
transaction more than 60% of the then outstanding shares of common stock of the
Person resulting from such reorganization, merger or consolidation, or the
Person acquiring such beneficial ownership or assets, and the combined voting
power of the then outstanding voting securities of such Person entitled to vote
generally in the election of directors, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such acquisition or transaction, in
substantially the same proportions as their ownership of Outstanding Common
Stock and Outstanding Voting Securities prior to such event.
     “Change in Control” for Post-2004 Deferrals shall mean a change in the
ownership of the Company, a change in effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company as
provided under Code Section 409A and any Internal Revenue Service guidance,
including any Treasury regulations issued in connection with Code Section 409A.

2



--------------------------------------------------------------------------------



 



     2.7 “Closing Price” shall mean the closing price on any trading day of a
share of Common Stock based on consolidated trading as defined by the
Consolidated Tape Association and reported as part of the consolidated trading
prices of stock exchange on which the Common Stock is traded.
     2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor statute.
     2.9 “Common Stock” shall mean the common stock of the Company.
     2.10 “Company” shall mean Compass Bancshares, Inc.
     2.11 “Compensation” shall mean an Employee’s Basic Compensation and
Incentive Compensation.
     2.12 “Deferral Election” shall mean the Participant’s written election to
defer a portion of his Compensation pursuant to Article V.
     2.13 “Effective Date” shall mean the first day of the first payroll period
the Administrative Committee shall permit a Participant to defer Compensation
under the Plan but in no event later than thirty (30) days following the date
the Employee is notified by the Administrative Committee, or its designee, that
the Employee is eligible to participate in the Plan.
     2.14 “Employee” shall mean any person who is currently employed by an
Employing Company.
     2.15 “Employing Company” shall mean the Company, or each affiliate or
subsidiary (direct or indirect) of Compass Bancshares, Inc., which shall have
Employees selected for participation in the Plan.
     2.16 “Enrollment Date” shall mean the Effective Date, January 1 of each
Plan Year, and such other dates as may be determined from time to time by the
Administrative Committee.
     2.17 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     2.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     2.19 “Incentive Compensation” shall mean bonuses, commissions, and other
forms of extraordinary compensation that are supplemental to Basic Compensation
and are dependent upon the Employee’s exceeding individual or corporate
performance goals or upon other work-related achievements and performance.

3



--------------------------------------------------------------------------------



 



     2.20 “Investment Request” shall mean the Participant’s expressed preference
to have his Account invested pursuant to Sections 6.1 or 6.2 and which is
approved by the Administrative Committee.
     2.21 “Key Employee” shall mean, for purposes of this Plan and in accordance
with Section 409A of the Code, a key employee as defined in Section 416(i) of
the Code, without regard to paragraph (5) thereof.
     2.22 “Participant” shall mean an Employee or former Employee of an
Employing Company who is eligible to receive benefits under the Plan.
     2.23 “Performance-Based Compensation” shall mean Compensation that meets
the requirements of performance-based compensation specified in
Section 409A(a)(4)(B)(iii) of the Code and regulations and other guidance
promulgated thereunder. Performance-Based Compensation shall be designated as
such by the Company and must relate to services performed by the Participant
during a designated incentive period of at least twelve (12) months and must be
variable and contingent on the satisfaction of pre-established organizational or
individual performance criteria and not readily ascertainable at the time.
     2.24 “Plan” shall mean the Deferred Compensation Plan for Compass
Bancshares, Inc, as amended from time to time.
     2.25 “Plan Year” shall mean the twelve (12) month period commencing January
1st and ending on the last day of December next following except that the first
Plan Year shall be February 1, 1996 through December 31, 1996.
     2.26 “Post-2004 Deferrals” shall mean the portion of the Participant’s
Accounts other than Pre-2005 Deferrals inclusive of any discretionary Company
contributions (plus the deemed investment earnings and losses attributable to
such amounts) made pursuant to Section 5.8 hereinbelow.
     2.27 “Pre-2005 Deferrals” shall mean the portion of the Participant’s
Accounts determined as of December 31, 2004, the right to which was earned and
vested as of December 31, 2004, plus deemed investment earnings and losses
attributable to such amounts.
     2.28 “Separation from Service” shall mean a Participant’s separation from
service as an Employee with the Company for purposes of Section 409A of the Code
including the Treasury regulations and other guidance issued thereunder other
than for death or leave of absence. A transfer of employment within or among the
Company and any member of a controlled group, as provided in Code
Section 409A(d)(6) shall not be deemed a Separation from Service.
     2.29 “Unforeseeable Emergency” for Pre-2005 Deferrals shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship if early
withdrawal was not permitted.

4



--------------------------------------------------------------------------------



 



     “Unforeseeable Emergency” for Post-2004 Deferrals shall mean (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse or a dependent (as defined in Code
Section 152(a)) of the Participant, (b) loss of the Participant’s property due
to casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, each as
determined to exist by the Administrative Committee, in its sole and absolute
discretion as defined by Section 409A of the Code and the Treasury regulations
and other guidance thereunder.
     The words in the masculine gender shall include the feminine and neuter
genders and words in the singular shall include the plural and words in the
plural shall include the singular.
ARTICLE III
Administration of Plan
     3.1 The general administration of the Plan shall be placed in the
Administrative Committee. Members shall be appointed by the Board of Directors.
Any member may resign or be removed by the Board of Directors and new members
may be appointed by the Board of Directors. The Administrative Committee shall
select a chairman and may select a secretary (who may, but need not, be a member
of the Administrative Committee) to keep its records or to assist it in the
discharge of its duties. A majority of the members of the Administrative
Committee shall constitute a quorum for the transaction of business at any
meeting. Any determination or action of the Administrative Committee may be made
or taken by a majority of the members present at any meeting thereof, or without
a meeting by resolution or written memorandum concurred in by a majority of the
members.
     3.2 No member of the Administrative Committee shall receive any
compensation from the Plan for his service.
     3.3 The Administrative Committee shall administer the Plan in accordance
with its terms and shall have all powers necessary to carry out the provisions
of the Plan more particularly set forth herein. It shall have full discretion to
interpret the Plan and determine all questions arising in the administration,
interpretation and application of the Plan. Any such determination by it shall
be conclusive and binding on all persons. It may adopt such regulations as it
deems desirable for the conduct of its affairs. It may appoint such accountants,
counsel, actuaries, specialists and other persons as it deems necessary or
desirable in connection with the administration of this Plan, and shall be the
agent for the service of process.
     3.4 The Administrative Committee shall be reimbursed by the Employing
Companies for all reasonable expenses incurred by it in the fulfillment of its
duties. Such expenses shall include any expenses incident to its functioning,
including, but not limited to, fees of accountants, counsel, actuaries, and
other specialists, and other costs of administering the Plan.

5



--------------------------------------------------------------------------------



 



     3.5 (a) The Administrative Committee is responsible for the daily
administration of the Plan. It may appoint other persons or entities to perform
any of its fiduciary functions. The Administrative Committee and any such
appointee may employ advisors and other persons necessary or convenient to help
it carry out its duties, including its fiduciary duties. The Administrative
Committee shall review the work and performance of each such appointee, and
shall have the right to remove any such appointee from his position. Any person,
group of persons or entity may serve in more than one fiduciary capacity.
          (b) The Administrative Committee shall maintain accurate and detailed
records and accounts of Participants and of their rights under the Plan and of
all receipts, disbursements, transfers and other transactions concerning the
Plan. Such accounts, books and records relating thereto shall be open at all
reasonable times to inspection and audit by the Board of Directors and by
persons designated thereby.
          (c) The Administrative Committee shall take all steps necessary to
ensure that the Plan complies with the law at all times. These steps shall
include such items as the preparation and filing of all documents and forms
required by any governmental agency; maintaining of adequate Participants’
records; recording and transmission of all notices required to be given to
Participants and their Beneficiaries; the receipt and dissemination, if
required, of all reports and information received from an Employing Company; and
doing such other acts necessary for the proper administration of the Plan. The
Administrative Committee shall keep a record of all of its proceedings and acts,
and shall keep all such books of account, records and other data as may be
necessary for proper administration of the Plan. The Administrative Committee
shall notify the Company upon its request of any action taken by it, and when
required, shall notify any other interested person or persons.
     3.6 The procedures for filing claims for payments under the Plan are
described below:
          (a) Submission of Claim. It is the intent of the Company to make
payments under the Plan without the Participant having to complete or submit any
claim forms. However, any Participant or Beneficiary who believes he or she is
entitled to a payment under the Plan may submit a claim for payment to the
Administrative Committee. Any claim for payments under the Plan must be made by
the Participant or his or her Beneficiary in writing and state the claimant’s
name and nature of benefits payable under the Plan. The claimant’s claim shall
be deemed to be filed when delivered to a member of the Administrative Committee
which shall make all determinations as to the right of any person persons to
benefits hereunder. Claims for benefits under this Plan shall be made by the
Participant, his or her Beneficiary or a duly authorized representative thereof
(“claimant”).
          (b) Notice of Denial of Claim. If the claim is wholly or partially
denied, the Administrative Committee shall provide written or electronic notice
thereof to the claimant within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim. An extension of time for processing
the claim for benefits is allowable if special circumstances require an
extension, but such an extension shall not extend beyond one hundred eighty
(180) days from the date the claim for benefits is received by the
Administrative Committee. Written

6



--------------------------------------------------------------------------------



 



notice of any extension of time shall be delivered or mailed within ninety
(90) days after receipt of the claim and shall include an explanation of the
special circumstances requiring the extension and the date by which the
Administrative Committee expects to render the final decision.
          The notice of adverse benefit determination shall (i) specify the
reason for the denial; (ii) reference the provisions of this Plan on which the
denial is based; (iii) describe the additional material or information, if any,
necessary for the claimant to receive benefits and explain why such information
is necessary; (iv) indicate the steps to be taken by the claimant if a review of
the denial is desired, including the time limits applicable thereto; and
(v) contain a statement of the claimant’s right to bring a civil action under
ERISA in the event of an adverse determination on review. If notice of the
adverse benefit determination is not furnished in accordance with the preceding
provisions of this Section, the claim shall be deemed denied and the claimant
shall be permitted to exercise his right to review as set forth below.
          (c) Review of Denied Claim. If a claim is denied and a review is
desired, the claimant shall notify the Administrative Committee in writing
within sixty (60) days after receipt of written notice of a denial of a claim.
In requesting a review, the claimant may submit any written comments, documents,
records, and other information relating to the claim, the claimant feels are
appropriate. The claimant shall, upon request and free of charge, be provided
reasonable access to, and copies of, all documents, records and other
information “relevant” to the claimant’s claim for benefits. The Administrative
Committee shall review the claim taking into account all comments, documents,
records and other information submitted by the claimant, without regard to
whether such information was submitted or considered in the initial benefit
determination.
          (d) Decision on Review. The Administrative Committee shall provide the
claimant with written notice of its decision on review within a reasonable
period of time, but not later than sixty (60) days after receipt of a request
for a review. An extension of time for making the decision on the request for
review is allowable if special circumstances shall occur, but such an extension
shall not extend beyond one hundred twenty (120) days from the date the request
for review is received by the Administrative Committee. Written notice of the
extension of time shall be delivered or mailed within sixty (60) days after
receipt of the request for review, indicating the special circumstances
requiring an extension and the date by which the Administrative Committee
expects to render a determination.
          In the event of an adverse benefit determination on review, the notice
thereof shall (i) specify the reason or reasons for the adverse determination;
(ii) reference the specific provisions of this Plan on which the benefit
determination is based; (iii) contain a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies of
all do records and other information “relevant” to the claimant’s claim for
benefits; and (iv) inform the claimant of the right to bring a civil action
under the provisions of ERISA.
          For purposes hereof, documents, records and information shall be
considered “relevant” to the claimant’s claim if it (i) was relied upon in
making the benefit determination, (ii) was submitted, considered, or generated
in the course of making the benefit determination,

7



--------------------------------------------------------------------------------



 



whether or not actually relied upon in making the determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
of this claims procedure.
          (e) Preservation of Remedies. After exhaustion of the claims procedure
as provided herein, nothing shall prevent the claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable. Notwithstanding the
foregoing, no legal action may be commenced or maintained against the Company,
any Employing Company or the Administrative Committee more than ninety (90) days
after the claimant has exhausted the administrative remedies set forth in this
Section 3.6.
ARTICLE IV
Eligibility
     4.1 Any Employee whose Compensation equals or exceeds such minimum amount
as may be established by the Administrative Committee from time to time, may
elect to participate in the Plan. The Administrative Committee shall be
authorized to establish the minimum Compensation required for eligibility to
participate in the Plan which shall be effective as of the first day of the next
succeeding Plan Year.
     4.2 Notwithstanding the above, the Administrative Committee shall be
authorized to modify the minimum Compensation amount and rescind the eligibility
of any Participant if necessary to insure that the Plan is maintained primarily
for the purpose of providing deferred compensation to a select group of
management or highly compensated employees under ERISA.
     4.3 If the Administrative Committee determines that a Participant is no
longer eligible to participate in the Plan, the Participant’s Deferral Election
shall terminate and he shall make no more contributions under the Plan until it
is again determined he is eligible to participate. The Account of such a
Participant shall continue to be adjusted by the provisions of Article VI until
the Account is distributed under Article VII.
ARTICLE V
Deferral Elections and Employer Contributions
     5.1 A Participant may elect to defer payment of a portion of his
Compensation otherwise payable to him during each payroll period after his
Effective Date for services to be rendered after the Effective Date and by any
whole percentage of his Basic Compensation, and any whole percentage of his
Incentive Compensation, such amount to be credited to his Account under the
Plan.
     5.2 An Account shall be established for each Participant by the Company as
of the effective date of such Participant’s initial Deferral Election.
     5.3 The Deferral Election shall be made in writing on a form prescribed by
the Company and said Deferral Election shall state:

8



--------------------------------------------------------------------------------



 



          (a) That the Participant wishes to make an election to defer the
receipt of a portion of his Basic Compensation and/or Incentive Compensation;
and
          (b) The whole percentage of such Basic Compensation and/or Incentive
Compensation to be deferred.
     5.4 The initial Deferral Election of a new Participant shall be made by
written notice signed by the Participant and delivered to the Participant’s
Employing Company not later than thirty (30) days after the Employee first
becomes eligible to participate in the Plan; provided however, such initial
Deferral Election shall not apply to Compensation earned prior to the date such
election form is filed with the Participant’s Employing Company. Any subsequent
Deferral Elections shall be made by written notice signed by the Participant and
delivered to the Participant’s Employing Company not later than the last day of
the month prior to the next succeeding Plan Year and shall be effective on the
first day of such succeeding Plan Year with respect to Compensation to be earned
in such subsequent Plan Year; provided however, in the case of Performance-Based
Compensation and subject to the discretion of the Administrative Committee
(which may vary from each Participant), an election form may be submitted to the
Company no later than six (6) months before the end of the performance period if
the Administrative Committee allows for a separate election with respect to
Performance-Based Compensation with respect to that Participant. A Deferral
Election with respect to the deferral of future Compensation shall be an
irrevocable election for each Plan Year unless otherwise modified or revoked
during the Plan Year as provided in Section 5.5 herein. The termination of
participation in the Plan shall not affect amounts (and the deemed investment
earnings and losses thereon) previously deferred by a Participant under the
Plan.
     At the time of the initial Deferral Election, a Participant shall elect the
form of payment to be received upon his death or termination from employment,
such form to be either (a) a lump sum, or (b) monthly, quarterly, or annual
installments over a period not to exceed fifteen (15) years. The initial
Deferral Election with respect to the form of payment shall govern the
distribution of such Participant’s Account, except as provided in Section 5.6.
If a Participant fails to specify a form of payment, his Account shall be
distributed in a lump sum.
     5.5 Notwithstanding the provisions of Section 5.4 of the Plan, the
Administrative Committee, in its sole discretion upon written application by a
Participant, may authorize the suspension of a Participant’s Deferral Election
in the event of an Unforeseeable Emergency. Any suspension authorized by the
Administrative Committee shall become effective as of the first payroll period
beginning thirty (30) days after receipt by the Participant’s Employing Company
of the suspension application, or as soon as practicable after the receipt of
such application. Such suspension shall be effective for the remainder of the
Plan Year and shall be deemed an annual election for each succeeding Plan Year
unless modified under Section 5.4 of the Plan.
     5.6 With the approval of the Administrative Committee, a Participant may
amend a prior Deferral Election on a form provided by the Administrative
Committee in order to change

9



--------------------------------------------------------------------------------



 



the form of the distribution of his Account attributable to Pre-2005 Deferrals.
Any such amendment to a prior Deferral Election pertaining to such Pre-2005
Deferrals shall be contingent upon the Participant’s completion of a one-year
term of employment after the date the Participant executes a new payment
election form, except in the event of the Participant’s death or total and
permanent disability as determined by the Social Security Administration or by
the Company’s insurance carrier under its group long term disability plan.
     With respect to Post-2004 Deferrals, a change in the form of payment shall
be given effect by the Administrative Committee only if the election to change
the form of payment (i) does not take effect until at least twelve (12) months
after the date on which the Deferral Election form is filed with the
Administrative Committee, and (ii) the first payment with respect to such change
in election is made is deferred for a period of not less than five (5) years
after the date such payment would otherwise have been made, except in the event
of death or Unforeseeable Emergency. Notwithstanding the foregoing, with respect
to Post-2004 Deferrals, a Participant may elect to make a new payment election
with respect to such previously deferred amounts by filing a new election form
with the Administrative Committee on or before December 31, 2006; provided that
any such election applies only to amounts that would not otherwise be payable in
2006 and does not cause an amount to be paid in 2006 that would not otherwise be
payable in such year.
     5.7 Subject to the approval of the Administrative Committee, an account
held in another non-qualified deferred compensation plan sponsored by a former
employer of the Participant which former employer either became an Employing
Company or was acquired by an Employing Company, may be transferred to this Plan
for accounting purposes, provided that (a) the other non-qualified deferred
compensation plan allows for such a transfer, and (b) the transfer is made to
the Company in cash and in an amount equal to the balance in the account of the
Participant under the other non-qualified deferred compensation plan at the time
of the transfer. Any such transfer received by the Company shall be credited for
bookkeeping purposes to the Participant’s balance in his Account and shall be
governed by the terms and conditions of this Plan. Under no circumstances shall
the transfer mechanism under this Section 5.7 result in the account of the
Participant under another non-qualified deferred compensation plan nor in the
Participant’s Account being made available or distributable to the Participant.
     5.8 The Company may credit, from time to time, as a discretionary Company
contribution to the Account of a Participant such amount, if any, as the Board
of Directors or the Administrative Committee shall determine; provided however,
that any Participant who is also an executive officer of the Company as defined
in the Exchange Act (or any officer subject to Section 16 thereof) shall not be
eligible to receive a discretionary Company contribution pursuant this
Section 5.8. Such contributions may vary by individual Participant or by group
as determined by the Board of Directors or the Administrative Committee in its
sole discretion. The amount of the discretionary Company contribution, if any,
shall be credited to the Account of a Participant and shall be communicated to
each such Participant as soon as reasonably practicable following the approval
of such discretionary Company contribution by the Board of Directors or
Administrative Committee. Any discretionary Company contributions made pursuant
to this Section 5.8 shall be fully vested at all times unless determined
otherwise by the

10



--------------------------------------------------------------------------------



 



Board of Directors or the Administrative Committee, in its sole discretion, upon
approval of such discretionary Company contribution.
ARTICLE VI
Investment of Accounts
     6.1 The Account of each Participant shall be credited as of the last day of
each calendar quarter with investment earnings and losses based upon the assets
in the Account or on such more frequent basis as shall be authorized by the
Administrative Committee. Upon becoming eligible to participate and before the
beginning of each Plan Year, Participants may request how the deferred amounts
are to be invested. The investment preference shall be made in writing on a form
prescribed by the Company and shall be delivered to the Company at least ten
(10) days prior to such Enrollment Date and shall be effective as of such
Enrollment Date. The Investment Request made in accordance with this Article VI
shall continue from Plan Year to Plan Year unless the Participant changes the
Investment Request by submitting a written request to the Company on a form
prescribed by the Company not later than the tenth (10th) day prior to the next
succeeding Plan Year. Any such change shall become effective as of the first day
of the Plan Year next following the Plan Year in which such request is submitted
to the Company. The Administrative Committee shall be authorized to permit more
frequent changes in investment preferences to be effective on such dates as it
shall specify. The Administrative Committee shall consider the Investment
Requests but is not obligated to follow such requests.
     6.2 Participants shall be permitted to request the investment options
available to participants in the Compass Bancshares, Inc. Employee Stock
Ownership Plan or any such other investment options as the Administrative
Committee may approve in its discretion and can allocate their Account balances
among such options for the Plan Year. Dividends, interest and other
distributions deemed to be received with respect to an investment option shall
be deemed to be reinvested in the same investment option on such valuation
system as shall be approved by the Administrative Committee. No Participant
shall be entitled to any voting rights with respect to any shares of Company
stock credited to his Account.
     6.3 At the end of each Plan Year (or on a more frequent basis as determined
by the Administrative Committee), a report shall be issued to each Participant
who has an Account and said report will set forth the value in such Account.
     6.4 The Accounts under the Plan shall be hypothetical in nature and shall
be maintained for bookkeeping purposes only. Neither the Plan nor any Account
shall be required to hold any actual fund or asset.
ARTICLE VII
Distribution of Accounts
     7.1 When a Participant terminates his employment with an Employing Company,
said Participant shall be entitled to receive the balance of his Account in cash
in a lump sum or in

11



--------------------------------------------------------------------------------



 



equal monthly, quarterly or annual installments not to exceed a fifteen
(15) year period as specified on the Participant’s Deferral Election form.
     In the event the value of any Participant’s Account at the time
distribution is to commence is $10,000 or less, the Account shall be distributed
in cash in a lump sum notwithstanding a Participant’s election to have his
Account distributed in installments under the Plan. All payments due under this
Section 7.1 shall be made or shall commence as soon as reasonably feasible
following a Participant’s termination of employment. Any amounts deemed to be
invested in a Company stock fund shall be equal to the market value of any
shares of Common Stock reported in a Participant’s Account, based on the Closing
Price of such Common Stock during the day on which the distribution is processed
immediately preceding a lump sum distribution. No portion of a Participant’s
Account shall be distributed in Common Stock. The portion of an Account
attributable to investments deemed to be made in investments other than Common
Stock shall be valued on the date a distribution is processed. The transfer by a
Participant between Employing Companies shall not be deemed to be a termination
of employment with an Employing Company for purposes of this Plan.
     Notwithstanding the foregoing, distributions of Post-2004 Deferrals to a
Key Employee as a result of Separation from Service, whether the distribution is
made in the form of a lump sum or installments, shall not be made or the
payments may not begin before the date which is six (6) months following the
date of the Separation from Service, or, if earlier, the date of death of the
Key Employee.
     7.2 Upon the death of a Participant prior to the payment of his Account,
the balance of his Account shall be paid to the Participant’s Beneficiary in
lump sum or in equal monthly, quarterly or annual installments not to exceed a
fifteen (15) year period as specified on the Participant’s Deferral Election
form with such payment to be made or payments to commence in the case of
installment distributions within sixty (60) days following the close of the
calendar quarter in which the Administrative Committee is provided evidence of
the Participant’s death (or as soon as reasonably practicable thereafter);
provided, however, if the value of the Account at the time an installment
distribution is to commence is $10,000 or less, the Account shall be distributed
to the Participant’s Beneficiary in a lump sum. In the event a Beneficiary
designation is not on file or the designated Beneficiary is deceased or cannot
be located, payment will be made to the estate of the Participant. The market
value of any shares of Common Stock credited to a Participant’s Account shall be
based on the Closing Price of such Common Stock during the day on which the
distribution is processed immediately preceding the date of any lump sum or
installment distribution. No portion of a Participant’s Account shall be
distributed in Common Stock. The portion of an Account attributable to
investments other than Common Stock shall be valued on the date a distribution
is processed. If a Participant who has elected to have his Account distributed
in installments under the terms of the Plan dies subsequent to the commencement
of such installment payments but prior to the completion of such payments, the
installments shall continue and shall be paid to the Beneficiary as if the
Participant had not died.
     7.3 The Beneficiary designation may be changed by the Participant or former
Participant at any time without the consent of the prior Beneficiary.

12



--------------------------------------------------------------------------------



 



     7.4 A Participant may request a distribution due to an Unforeseeable
Emergency by submitting a written request to the Administrative Committee
accompanied by evidence to demonstrate that the circumstances being experienced
qualify as an Unforeseeable Emergency. The Administrative Committee shall have
the authority to require such evidence as it deems necessary to determine if a
distribution is warranted. If an application for a hardship distribution due to
an Unforeseeable Emergency is approved, the distribution is limited to an amount
sufficient to meet the emergency. The allowed distribution shall be payable in a
method determined by the Administrative Committee as soon as possible after
approval of such distribution.
     7.5 Upon a Change in Control of Compass Bancshares, Inc. a Participant
shall be paid the balance of his Account in a lump sum within sixty (60) days
following the close of the calendar quarter in which the Change in Control
occurs.
     7.6 Notwithstanding any provision of this Plan to the contrary, pursuant to
Code Section 409A(a)(2), Post-2004 Deferrals may not be distributed earlier
than: (a) a Participant’s Separation from Service, (b) the Participant’s death,
(c) a Change in Control or (d) the occurrence of an Unforeseeable Emergency.
ARTICLE VIII
Miscellaneous Provisions
     8.1 Neither the Participant, his Beneficiary, nor his legal representative
shall have any rights to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the rights thereto
are expressly declared to be nonassignable and nontransferable. Any attempt to
assign or transfer the right to payments of this Plan shall be void and have no
effect.
     8.2 The assets from which Participant benefits shall be paid shall at all
times be subject to the claims of the creditors of the Employing Companies and a
Participant shall have no right, claim or interest in any assets as to which
account is deemed to be invested or credited under the Plan. The Plan shall at
all times be considered entirely unfunded for both tax purposes and for purposes
of Title I of ERISA and no provision shall at any time be made with respect to
segregating assets of any Participant for payment of any amounts hereunder. The
Plan constitutes a mere promise of the Employing Companies to make payments to
Participants in the future and Participants have rights only as general
unsecured creditors of the Employing Companies.
     8.3 The Plan may be amended, modified, or terminated by the Board of
Directors in its sole discretion at any time and from time to time; provided,
however, that no such amendment, modification, or termination shall impair any
rights to benefits under the Plan prior to such amendment, modification, or
termination. The Plan may also be amended or modified by the Administrative
Committee if such amendment or modification does not involve a substantial
increase in cost to the Employing Companies.

13



--------------------------------------------------------------------------------



 



     8.4 It is expressly understood and agreed that the payments made in
accordance with the Plan are in addition to any other benefits or compensation
to which a Participant may be entitled or for which he may be eligible, whether
funded or unfunded, by reason of his employment by an Employing Company.
     8.5 The Employing Companies make no representation with respect to the
state, federal, financial, estate planning or the securities implications of the
Plan. Participants should consult with their own tax, financial and legal
advisors with respect to their participation in the Plan.
     8.6 There shall be deducted from each payment under the Plan the amount of
any tax required by any governmental authority to be withheld and paid over by
the Employing Company to such governmental authority for the account of the
person entitled to such distribution.
     8.7 Any Basic Compensation deferred by a Participant while employed by an
Employing Company shall not be considered compensation earned currently for
purposes of the Compass Bancshares, Inc. Employee Stock Ownership Plan or the
Compass Bancshares, Inc. Retirement Plan. Distributions from a participant’s
Account shall not be considered wages, salaries or compensation under any other
employee benefit plan.
     8.8 No provision of this Plan shall be construed to affect in any manner
the existing rights of any Employing Company to suspend, terminate, alter,
modify, whether or not for cause, the employment relationship of the Participant
and such Employing Company.
     8.9 Except to the extent pre-empted by federal law, this Plan, and all its
rights under it, shall be governed by and construed in accordance with the laws
of the State of Alabama.
     8.10 Compliance with the AJCA. Code Section 409A, as added by the American
Jobs Creation Act of 2004 (AJCA), substantially revised the requirements
applicable to certain deferred compensation arrangements. With respect to
Post-2004 Deferrals, this Plan is intended to comply, and to be operated in all
respects in compliance, with the requirements of Code Section 409A and all
Internal Revenue Service rulings, Treasury regulations or other pronouncements
or guidance implementing or interpreting its provisions. With respect to
Post-2004 Deferrals, all provisions of this Plan shall be interpreted or
construed so as to meet the requirements of Code Section 409A and all
regulations, rulings and other pronouncements or guidance thereunder and no
action, amendment or termination of the Plan shall be effective to the extent it
would cause the Plan to violate the requirements of Code Section 409A.
     The Pre-2005 Deferrals are intended to qualify for grandfathered status
pursuant to Internal Revenue Service guidance, including any Treasury
regulations, so no provision hereof shall have the effect of enhancing, adding
or materially modifying a right or benefit of any Participant with respect to
such Pre-2005 Deferrals. To the extent that any provision hereof may

14



--------------------------------------------------------------------------------



 



be interpreted or construed as so enhancing, adding or modifying a right or
benefit, such provision shall be void and of no effect.
     With respect to the Post-2004 Deferrals, in the event subsequent Treasury
Regulations, Internal Revenue Service rulings or other pronouncements or
guidance interpreting or implementing the provisions of Code Section 409A affect
any provisions of this Plan or any election or other administrative form used
for the Plan, this Plan and any election or other administrative form used for
the Plan shall be amended, as necessary, to comply with such regulation, ruling
or other pronouncement or guidance; and, until adoption of any such amendment,
the provisions hereof shall be construed and interpreted, to the extent
possible, to comply with the applicable provisions of such regulation, ruling or
other pronouncement or guidance. No such amendment to the Plan or to any
administrative form shall be considered prejudicial to any interest of a
Participant or Beneficiary hereunder.
     8.11 It is intended that Plan transactions and elections made by
Participants who are subject to Section 16 of the Exchange Act meet applicable
requirements for exemption pursuant to Rule 16b-3 under the Exchange Act and
that this Plan be operated and interpreted in all respects in compliance
therewith. Accordingly, notwithstanding anything in this Plan to the contrary,
all transactions, elections, amendments, applications or other actions or
determinations in connection with the Plan (including without limitation
elections and amendments under Article V, hardship distribution applications
under Section 7.4, and amendments to the Plan) with respect to or affecting any
Participant subject to Section 16 of the Exchange Act shall be subject to the
prior approval of the Board of Directors (or the Compensation Committee thereof)
to the extent that the Administrative Committee deems such prior approval
necessary or appropriate. Notwithstanding anything in this Plan to the contrary,
the Administrative Committee may restrict, rescind or deem void any Plan
transaction or election, or impose other restrictions, rules or procedures with
respect to the Plan or participation therein, to the extent deemed necessary or
appropriate by the Administrative Committee in furtherance of this Section 8.11.

15